DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on Nov. 28, 2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0155048 application as required by 37 CFR 1.55.
Claim Interpretation
	In claim 1, the Examiner interprets “to raise and lower a mold unit” as intended use, therefore “a mold unit” is not required.  Further, in claims 2-12, the mold unit is not positively recited and therefore, in claims 2-12 the mold unit is interpreted as not required.
	In claims 2-6, Applicant uses the term “telescopic plate”.  The Examiner interprets the term “telescopic plate” as a plate that includes sections that are designed to slide onto one another so that it can be made longer or shorter.
	In claim 3, Applicant has claimed “an external cooling portion” and “a middle discharge portion” in a “wherein” statement.  Therefore, “an external cooling portion” and “a middle discharge portion” are not positively recited, and therefore, not required in claim 3.
In claim 4, Applicant has claimed “a lower cooling plate of an external cooling portion” in a “wherein” statement.  A lower cooling platen of an external cooling portion is not positively recited in the apparatus claim, and therefore, the wherein clause is interpreted as simply expressing intended use of the telescopic plate, and therefore, “a lower cooling platen of an external cooling portion” is not required in claim 4.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations interpreted under 35 U.S.C. 112(f) include:  a vertical transfer means and a horizontal transfer means in claim 1 and “a means” in claim 5.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the wherein statement includes the term “when”, which the Examiner interprets as a conditional limitation, and it is unclear to the Examiner if an upper cooling plate, a lower cooling plate, and a shuttle block is required, since it is within the conditional statement.  If the claim is interpreted as conditional, and if the conditions are not met, then claim 9 also fails to further limit claim 1, and is rejected under 35 U.S.C. 112(d).  Please clarify claim 9.
Claim 17 recites the limitation "the upper mold" in lines 9-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the lower mold" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Further, in claim 17, Applicant recites the object to be formed is inserted between the upper mold and the lower mold and in claim 15, Applicant recites a mold unit is configured to receive an object to be formed.  Please clarify a relationship between the mold unit and the upper and lower mold, since the mold unit receives an object to be formed and the object to be formed is inserted between the upper and lower mold.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As stated in the rejection of claim 9 under 35 U.S.C. 112(b) above, the wherein statement includes the term “when”, which the Examiner interprets as a conditional limitation, and it is unclear to the Examiner if an upper cooling plate, a lower cooling plate, and a shuttle block is required, since it is within the conditional statement.  If the claim is interpreted as conditional, and if the conditions are not met, then claim 9 also fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2008/0152750).
Regarding claim 15, Tanaka (Fig. 2 and [0032]-[0036]) discloses an apparatus comprising a mold unit defined as two molds 3 configured to receive an object to be formed.  Tanaka discloses a main chamber (“chamber 10”) comprising a plurality of upper blocks (“flat plates 23”) configured to press the mold unit for forming the object to be formed and a lower block (“fixed plate 24”) configured to support the mold unit (i.e. two molds 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myung et al. (KR1764795B1 – hereinafter Myung).
Regarding claim 1, Myung (Figs. 1-11 and [0015]]) discloses a vertical transfer means (“rear elevating unit 610”) configured to raise and lower a mold unit (“mold part 100”) and a horizontal transfer means (“front mold transfer unit 650”, “guide rail part 400”, and “mold transfer part 500”) configured to transfer the mold unit (“mold part 100”) in a horizontal direction by disclosing ([0030]-[0033]) glass 11 is installed between the upper die 120 and lower 110 to perform molding and [0056]-[0065]] heating to a deformation temperature for bend molding followed by delivering the mold part 100 with the molded glass 11 to rear elevating part 610.  Myung (Fig. 1) provides for transferring from a first position, such as where the lower portion of the mold unit is located at a front mold transfer part 650 or a position on guide rail part 400 to a second position.  The second position includes delivery to a rear elevating part 610 ([0065] and Fig. 1).  
Myung fails to explicitly state the vertical transfer means and the horizontal transfer means are configured to be alternately brought into contact with a lower mold portion of the mold unit at the first position or the second position.  However, based on Fig. 1 and the discussion of Myung above, it would be obvious to a person having ordinary skill in the art the vertical transfer means and the horizontal transfer means are configured to be alternately brought into contact with a lower portion of the mold unit at the first position (i.e. through guide rail 400, front mold transfer part 650, or mold transfer part 500) or the second position (i.e. through contact with rear elevating part 610).
Regarding claim 9, the Examiner interprets the wherein when statement as a conditional limitation, and therefore optional.  Further, the upper cooling plate, lower cooling plate, and shuttle block have not been positively recited and are tied to the conditional statement, and therefore, are also optional.  Therefore, the apparatus of Myung in claim 1 provides for claim 9.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita (JP2018-095521).
Regarding claim 12, Morita (Figures and [0012]-[0021]) discloses an apparatus comprising a mold unit having an upper mold (“mold 11”) and a lower mold (“mold 12”) in which an object to be formed (“W”) is received between the upper mold and the lower mold.  While Morita fails to explicitly state while the upper mold is raised from the lower mold and then pivots, a molding surface of the upper mold or the lower mold is cleaned.  Morita discloses (Figures and [0073] and [0079]) the second device 20 is configured to relatively displace molds 11, 12 and the robot 50 displaces the molds 11 and 12 by the articulated arm 70 in a state where molds 11 and 12 are held at distal end portion 76 of the articulated arm 70 and the molding surfaces 14 and 16 are brought into contact with the polishing.  Based on the disclosure by Morita, including positioning of the mold and pivot points for robot 50 and its articulated arm, it would be obvious to a person having ordinary skill in the art, the displacement of molds 11 and 12 includes the upper mold is raised from the lower mold and then pivots, a molding surface of the upper mold is cleaned by polishing.  
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2008/0152750).
Regarding claim 17, in addition to the rejection of claim 15 above, Tanaka (Figs. 2 and 3 and [0043] and [0051]discloses a supply robot 52 supplies molding materials perpendicular to a conveying path and discloses the main chamber 10 extends along the conveying path.  While Tanaka fails to explicitly disclose a preliminary inlet located at a position in which the object to be formed is inserted into the mold unit, it would be obvious to a person having ordinary skill in the art, there is an opening to allow for supply robot 52 to supply molding materials, centering of the bottom mold by centering apparatus 8b and to attach the upper mold  perpendicularly to the conveying path to chamber (10) (i.e. the main chamber) and further the preliminary inlet extends in a second direction and the main chamber extends in a first direction and the first direction and the second direction are perpendicular to first direction.  Further, based on the figures of Tanaka, it would be obvious to a person having ordinary skill in the art, the object to be formed is inserted between the upper mold and the lower mold from the preliminary inlet and the upper mold and the lower mold from the preliminary inlet and the upper mold and the lower mold are assembled with each other (See Fig. 3b).
Allowable Subject Matter
Claims 2-8 and 10-11, 13-14, 16, and 18-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter are discussed below.
Regarding claims 2-6, the prior art fails to disclose or fairly suggest a telescopic plate in combination with the vertical and horizontal transfer means of claim 1.
Regarding claim 7, the prior art fails to disclose or fairly suggest the claimed pusher extension part, pusher, and pusher pivot portion with the vertical and horizontal transfer means of claim 1.
Regarding claim 8, the prior art fails to disclose or fairly suggest the claimed pusher with the vertical and horizontal transfer means of claim 1.
Regarding claim 10, the prior art fails to disclose or fairly suggest the claimed lower cooling plate divided into a main cooling plate and an auxiliary cooling plate, a shuttle block with the vertical and horizontal transfer means of claim 1
Regarding claim 11, the prior art fails to disclose or fairly suggest the claimed vertical transfer means comprises at least one of a raising pin and lowering pin configured to be vertically raised and lowered through a hole or groove provided in a another member, and a lower cooling plate.
Regarding claims 13-14, the prior art fails to disclose or fairly suggest the claimed lower mold arm, upper mold arm, sliding portion, and pivot portion with the apparatus of claim 12.
Regarding claim 16,  the prior art fails to disclose or fairly suggest the pull bolt and push bolt with the apparatus of claim 15.
Regarding claim 18, Tanaka discloses an input chamber (“heating zone 14”) provided at a side of the main chamber and a discharge chamber and an externally cooling portion (“cooling zone 16”) adjacent to the main chamber, a product retrieving zone perpendicular to the conveying path, which corresponds to an outlet, and a material supply zone perpendicular to the conveying path corresponding to a preliminary inlet.  The prior art fails to disclose a middle discharge portion connecting the discharge chamber to the external cooling portion and a cleaning portion configured to clean the mold unit and the input chamber.
Regarding claim 19, the prior art fails to disclose or fairly suggest the claimed vertical transfer means and horizontal transfer means with the apparatus of claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Tanaka (US 2008/0209946A).
Tanaka (Figs and [0065]-[0069]) discloses a vertical transfer means (vertical cylinder 73 and arm 71) and a horizontal transfer means (horizontal cylinder 72 and arm 71) configured to transfer the mold unit (conveying jig 20 and molds 5) in a horizontal direction by disclosing mold 5a in the raw material supply zone 11 a molding material is set on a bottom mold, heating a mold 5b in heating zone 12, molding performed on mold 5c in molding zone 13, cooling applied to mold 5d.  When these steps are completed, as discussed above and shown in Fig. 4(B), the horizontal cylinder 72 and then arm 71 is moved up by the vertical cylinder 73, so that as shown in Fig. 6(B), the molds 5a, 5b, 5c, and 5d are lifted up as the respective flanges 56 are supported by the conveying jigs 20 pushed up by the arm 71.  From the state of Fig. 4(B), the arm 71 is moved to is right direction by the horizontal cylinder 72 so that, as shown in Fig. 4(C), the molds 5a, 5b, 5c, and 5d move to the respective adjacent positions.  This provides for the contingent limitation “when the mold unit receiving an object to be formed is transferred from a first position to a second position”, where the second position is an adjacent position in a right direction from the first position.  Based on the disclosure the conveying jig 20 with molds are pushed up by arm 71 and cylinder 73 and the conveying jig 20 with molds is then moved to the respective adjacent position in a right direction, by arm 71 and cylinder 72, this provides for the vertical transfer means and the horizontal transfer means are alternately used for moving the conveying jig, but arm 71 is in contact with the lower portion of the mold while moving from a first position to a second position.  
Tanaka fails to explicitly state the vertical transfer means and the horizontal transfer means are configured to be alternatively brought into contact with a lower portion of the mold unit at the first position or the second position.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741